Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/4/2019.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of sub-links of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one-to-one correspondence manner with a hinged position located at a central position of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two ends of each telescopic rod are respectively used as the fixed side and the movable side of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two synchronization groups of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two transmission groups of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the each of the synchronization groups comprises a fixed member and two movable members of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resistance member of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting hole of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stopper of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stopper groups of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao (US 20190230803 A1)

1. Liao teaches a support structure (fig 2) for supporting a flexible display screen (162), comprising a support component (fig 7) and a synchronous transmission component (12, fig 2 including 124, 126), wherein: 
the support component comprises two telescopic rods (fig 7), and has a fixed side (side near 126, see fig 47) fixed relative to a fixed side edge of the flexible display screen, and a movable side (side near 124, see fig 47) extendable and retractable with expansion or winding of a movable side edge of the flexible display screen (figs 9-12); and 
the synchronous transmission component is connected to the support component (fig 9), and is configured to move ends of the two telescopic rods on the movable side of the support component synchronously in a direction parallel to the movable side edge of the flexible display screen (figs 9-12, 25, 37).

2. The support structure according to claim 1, wherein each of the telescopic rods comprises a plurality of sub-links hinged end to end and having the same length (fig 4); and the sub-links of the two telescopic rods are hinged in a one-to-one correspondence manner with a hinged position located at a central position of the two hinged sub-links (fig 4); and two ends of each telescopic rod are respectively used as the fixed side and the movable side (fig 9).

3. The support structure according to claim 2, wherein the synchronous transmission component (12, 124, 126) comprises two synchronization groups and two transmission groups, wherein 
one of the synchronization groups (126) is connected to the fixed sides of the two telescopic rods (fig 3), and the other of the synchronization groups is connected to the movable sides of the two telescopic rods (fig 3); 
each of the synchronization groups comprises a fixed member (1243, 1263, fig 4) and two movable members (1244, 1245, 1264, 1265), wherein the ends of the two telescopic rods are connected to the fixed member in a relatively movable manner (since 124 and 126 are movable), and a direction of the relative movement is parallel to the movable side edge of the flexible display screen (since 124 and 126 move along the opening and closing direction); the two movable members are respectively hinged to the ends of the two telescopic rods that are connected to the fixed member (fig 9); and 
the two transmission groups (1241, 1242, 1261, 1262, fig 4) are respectively disposed on the fixed members in the two synchronization groups, and each of the transmission groups comprises a transmission member (1241, 1261, fig 4) that is connected to the two movable members in a relatively movable manner (since 124 and 126 are movable) and configured to move the two movable members synchronously in the direction parallel to the movable side edge of the flexible display screen (since 124 and 126 move along the opening and closing direction).

5. The support structure according to claim 2, wherein each two adjacent sub-links of the same telescopic rod, and each of the sub-links correspondingly hinged to the two telescopic rods, are hinged by a first pin ([0082] recites ‘The elastic element 1254 is a coil spring. The elastic element 1254 is sleeved at a hinged place between the first connecting rod R1 and the second connecting rod R2’), and a resistance member (1254) is arranged between the first pin and a connecting hole (fig 7) in the sub-links in which the first pin is located (fig 7, [0082] ‘elastic element 1254 is sleeved at a hinged place between the first connecting rod R1 and the second connecting rod R2’), the resistance member being configured to allow the first pin and the connecting hole to be relatively static in the absence of an external force ([0083] recites ‘When the elastic element 1254 is in the elastically compressed state, the rod assembly 1252 is in a folded state, at this point, the third connecting rod R3 abuts against the step 1258 of the first connecting rod R1, preventing further movement of the first connecting rod R1 relative to the third connecting rod R3’).

6. The support structure according to claim 5, wherein the resistance member comprises a helical elastic washer (fig 7) disposed circumferentially between the first pin and the connecting hole in a compressed state (fig 3).

7. The support structure according to claim 3, wherein in each of the synchronization groups, each of the movable members (1244, 1245, 1264, 1265) is hinged to one of the telescopic rods by a second pin (P1, P2, P3, P4, fig 7), and the fixed member (1243, 1263, fig 4) is provided with two sliding grooves (1244, 1245, 1264, 1265) into which the two second pins corresponding to the two movable members are respectively located and slidable along the sliding grooves ([0076] recites ‘a first moving end P3 and a second moving end P4 slidably connected to the left frame 124 and the right frame 126’).

8. The support structure according to claim 3, further comprising a limit component (14) configured to limit a minimum distance between the fixed and movable sides of the support component when the support component is in a retracted state (figs 34, 35, [0111]).

9. The support structure according to claim 8, wherein the limit component comprises at least one stopper (1444, fig 35) disposed on the fixed member (fig 35) of one of the synchronization groups and located between the fixed members of the two synchronization groups (fig 35).

10. The support structure according to claim 8, wherein the limit component comprises two stopper groups (144 including multiple 1444, 146 including multiple 1464, fig 35), each of which comprises at least one stopper (fig 35), the stoppers in the two stopper groups are respectively disposed on the fixed members of the two synchronization groups (fig 35), and the stoppers in the two stopper groups are respectively located between the fixed members of the two synchronization groups (fig 34).

11. A display device, comprising a flexible display screen (16) and a winding reel (18, figs 25, 47) for winding the flexible display screen, and further comprising the support structure (figs 2, 25) according to claim 1, wherein the support structure is configured to enable different positions on the movable side edge of the flexible display screen away from the winding reel to be synchronously wound ([0101] recites ‘The screen assembly 16 is a flexible screen, and when the frame assembly 12 is folded, a part of the screen assembly 16 is wound on the reel assembly 18, and when the frame assembly 12 is unfolded, the screen assembly 16 is released and unfolded from the reel assembly 18’).


Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 4:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein each of the movable members comprises a rack, and the transmission member comprises at least one gear disposed between and engaged with two opposite racks, wherein both of the racks are parallel to the direction of the movable side edge of the flexible display screen and respectively integrated with the two movable members in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Aoki (US 20080144265 A1) [0057] teaches that element 636 of fig 16 can be a gear, however the gear would not be disposed between and engaged with two opposite racks.

Vesely (US 8259437 B2) fig 3 teaches gears 307, 309 however those gears are not disposed between and engaged with two opposite racks as in claim 4.

Kim (US 20200314552 A1) has a gear as part of a motor, which would not work for a rejection since the motor is on only one side. Park (US 9864412 B2), fig 26; Choi (US 20200201394 A1) and Park (US 9756757 B2) fig 13 has a similar situation.

Lee (US 10499515 B2), Heo (US 9743542 B2) fig 16 have a gear as part of the telescopic rods. Visser (US 8493726 B2) also has a gear as part of the telescopic rods.

Park (US 20180114471 A1) has gears as part of a motor assembly and also has gears between parts of telescopic rods, but not between opposite racks as in claim 4.



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841